       Case 1:18-cv-00993-RA-SLC Document 76 Filed 07/14/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ANNAMARIE TROMBETTA,

                               Plaintiff,

       against
                                                          CIVIL ACTION NO.: 18 Civ. 993 (RA) (SLC)

NORB NOVOCIN, et al.,                                                        ORDER

                               Defendants.




SARAH L. CAVE, United States Magistrate Judge.

       The Court conducted a telephone conference today, July 14, 2020, regarding (1) the

motion for bond filed (the “Bond Motion”) by Defendants Norb Nocin, Marie Novocin, and Estate

Auctions, Inc. (the “EAI Defendants”) (ECF No. 54); (2) the motion to dismiss (the “Motion to

Dismiss”) filed by Defendants William Seippel and Worthpoint Corporation (the “Worthpoint

Defendants”) (ECF No. 60); (3) Defendant Worthpoint Corporation’s disclosure statement, filed

as a motion (ECF No. 59); (4) Ms. Trombetta’s requests for discovery (ECF Nos. 68–69); (5) Ms.

Trombetta’s filings regarding Attorney Anderson Duff (See ECF Nos. 63, 71); and (6) Ms.

Trombetta’s filings regarding Attorney Arnold Lutzker (See ECF Nos. 63, 67).

       The Court rules as follows:

           1. The EAI Defendants are directed to file a reply, if any, to Ms. Trombetta’s

                 opposition to the Bond Motion (ECF Nos. 72–75) by Tuesday, July 21, 2020.

           2. Ms. Trombetta is directed to file her opposition to the Motion to Dismiss by

                 Tuesday, July 28, 2020. The Worthpoint Defendants are directed to file a reply, if

                 any, by Tuesday, August 11, 2020.
         Case 1:18-cv-00993-RA-SLC Document 76 Filed 07/14/20 Page 2 of 3




            3. Defendant Worthpoint Corporation’s disclosure statement motion (ECF No. 59) is

                terminated as improperly filed.

            4. Ms. Trombetta’s discovery requests are unripe, the Court having not yet

                scheduled a case management conference or setting a pretrial schedule in this

                case. Accordingly, none of the Defendants need respond to them at this stage of

                the litigation.

            5. Ms. Trombetta is directed to refile her motion to strike regarding ECF Nos. 63 and

                71. If Ms. Trombetta’s motion to strike does not address Attorney Duff’s concerns

                about those documents, he may file a letter-motion to strike the offending

                portions of the filings.

            6. Ms. Trombetta’s request to overturn the Court’s order granting Attorney Lutzker

                motion to appear pro hac vice is DENIED.

         The Clerk of Court is respectfully directed to close ECF No. 59. Chambers has mailed a

copy of this Order to Ms. Trombetta at the address below.


Dated:          New York, New York
                July 14, 2020

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge




                                                  2
      Case 1:18-cv-00993-RA-SLC Document 76 Filed 07/14/20 Page 3 of 3




Mailed By Chambers To:       Annamarie Trombetta
                             175 East 96th Street (12R)
                             New York, NY 10128




                                       3
